Citation Nr: 1122863	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



INTRODUCTION

The Veteran served on active duty from June 1987 to September 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia that denied service connection for major depressive disorder (MDD).  In a February 2010 remand, the Board expanded the issue in accordance with Clemons v. Shinseki, 23 Vet. App, 1, 9 (2009).  The development prescribed in the remand having been completed, the case was returned to the Board for appellate disposition.


FINDING OF FACT

It is at least as likely as not that the Veteran has PTSD as a result of his military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  


Service connection

The Veteran contends that he has a psychiatric disorder that was incurred in his military service or, alternatively, that his psychiatric disorder was caused or aggravated by his service connected physical disabilities.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that an in service stressor actually occurred depended upon whether the Veteran "engaged in combat with the enemy." 38 C.F.R. § 3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If the evidence showed that the Veteran engaged in combat with the enemy or was a prisoner of war (POW) and the claimed stressor was related to those experiences, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone was sufficient to establish the occurrence of the claimed in service stressor.  If, however, the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor was unrelated to the Veteran's combat or POW experiences, some evidence corroborating the Veteran's lay statements is required in order to establish that an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of an in-service stressor in effect at that time involved cases when the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  In such cases, the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed stressor, absent clear and convincing evidence to the contrary, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

The appellant has contended that he was struck by an officer in service and was also harassed by superiors.  While these events cannot be confirmed by available records, it is noted that his personnel records reveal that he did have deterioration in his performance toward the end of his service.  These findings could lend credence to the reports of assault during service.

Further, in this case, the Veteran claims that he has PTSD as a result of various stressful experiences in service, including learning of the deaths of two friends, O.M. and B.J., in an explosion aboard the U.S.S. Iowa.  The RO confirmed that O.M. and B.J. died as a result of a turret explosion while stationed aboard the U.S.S Iowa.  The Veteran is competent to say that these individuals were friends of his, and there is nothing in the record to render this statement incredible.

The Veteran was evaluated by 2 VA psychiatrists in April 2010.  Both of these psychiatrists opined that the Veteran had PTSD that was, in part, caused by learning of the deaths of his friends.  The record contains multiple other diagnoses of PTSD based on essentially the same fact pattern.  Insofar as both a diagnosis of PTSD and a confirmed stressor have been established, with resolution of reasonable doubt in the appellant's favor, service connection for PTSD is granted. 



ORDER

Service connection for PTSD is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


